NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
SIOUX H()NEY ASSOCIATION, ADEE HONEY
FARMS, MONTEREY MUSHROOMS, INC., THE
GARLIC COMPANY, AND RICELAND CRAWFISH,
INC. (ALSO KNOWN AS BEAUCOUP CRAWFISH
OF EUNICE, INC.), -
Plaintiffs-Appellan,ts,
V.
HARTFORD FIRE INSURANCE COMPANY,
HARTFORD ACCIDENT AND INDEMNITY
COMPANY, HARTFORD CASUALTY INSURANCE
COMPANY, HARTFORD INSURANCE COMPANY
OF ILLINOIS, HARTFORD INSURANCE COMPANY
OF THE MIDWEST, AND HARTFORD INSURANCE
COMPANY OF THE SOUTHEAST,
Defendants-Appellees,
and
AEGIS SECURITY INSURANCE COMPANY
AND LINCOLN GENERAL INSURANCE COMPANY,
Defendan,ts-Appellees,
and
AMERICAN CONTRACTORS INDEMNITY
COMPANY, AMERICAN HOME ASSURANCE
COMPANY, AND XL SPECIALTY INSURANCE
COMPANY,
Defendan,ts-Appellees,

SIOUX HONEY v. HARTFORD FIRE 2
and
GREAT AMERICAN ALLIANCE INSURANCE
COMPANY, GREAT AMERICAN INSURANCE
COMPANY, AND GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK,
Defen,dcmts-Appellees,
and
INTERNATIONAL FIDELITY INSURANCE
COMPANY,
Defendant-Appellee,
and
WASHINGTON INTERNATIONAL INSURANCE
COMPANY,
Defendan,t-Appellee,
. and
UNITED STATES, UNITED STATES CUSTOMS
AND BORDER PROTECTION, JAYSON P. AHERN,
ACTING CUSTOMS COMMISSIONER,
DEPARTMENT OF COMMERCE, AND GARY
LOCKE, SECRETARY OF COMMERCE,
Defendants-Appellees.
2011-1040
Appea1 from the United States C0u1't of Internati0nal
Trade in case n0. 09-CV-0141, Judge Tim0thy C. Stanceu.
ON MOTION
ORDER

3 SIOUX HONEY V. HARTFORD FIRE
The United States moves for a 9-day extension of
ti1ne, until April 14, 2011, for all appellees to file their
response briefs. The appellants respond
Upon consideration thereof,
IT ls ()RDERED THA'r:
The motion is granted No further extensions should
be anticipated
FoR THE CoURT
APR 05 2011 181 Jan H0rba1y
Date J an Horbaly
Clerk
cc: Paul C. Rosenthal, Esq.
T. Randolph Ferguson, Esq.
Herbert C. Shelley, Esq.
L. Misha Preheim, Esq.
Alexander H. Schaefer, Esq.
Peter D. Keisler, Esq.
Armen Shahinian, Esq.
Barry R. Ostrager, Esq.
521 lA|||'IORBAL¥
OLEHl
FlLEIl
I.s. cover ms ma
ms FEoE°ri:A'l.P¢ilRcun
APR 05 2011